DAUKSCH, Judge.
This is an appeal from a summary judgment. Because unresolved material factual issues remain despite the entry of the judgment we must reverse. An ambiguous contractual provision “Seller shall in no way warrant and/or guarantee high/low water elevations of Lake Floyd” was inserted in an agreement to buy and sell real property. Although the words do not appear particularly ambiguous, the fact that no one can guarantee the level of a natural lake opens the matter to inquiry. There is a latent ambiguity and the issue involves whether this provision warrants a flood-free home. Buyer says yes, seller says no. There was *328a lot of conversation and negotiation before the execution of the contract involving representation made to the buyer by the seller regarding the house elevation and whether there could ever be flooding in the house. The two parties disagree about certain material factual matters and it will take a trial to resolve the factual dispute as to whether the buyer was misled, whether the seller fully disclosed the situation regarding the water levels and who is to be believed regarding inducements to buy the property.
REVERSED and REMANDED.
FRANK D. UPCHURCH, Jr. and SHARP, JJ., concur.